Citation Nr: 1622445	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-13 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of right thumb distal phalanx fracture.   

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of right great toe fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1985 to February 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2012, the Board issued a decision denying the Veteran's claim for initial compensable ratings for residuals of right thumb distal phalanx fracture and residuals of right great toe fracture.  The Veteran appealed the issues denied in the April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a joint motion for partial remand as to these issues.  In April 2014, the Board issued a decision granting initial 10 percent disability ratings for the Veteran's residuals of right thumb distal phalanx fracture and residuals of right great toe fracture.  At that time, the Board also remanded the claims for initial RO consideration of newly submitted evidence.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in January 2012.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who presides at a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In March 2014, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In April 2014, the Veteran responded that she did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.
REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

In this case, the Veteran last underwent a VA examination to assess her service-connected right thumb and right great toe disabilities in May 2011, five years ago.  Since that time, evidence has been added to the record, which suggest her disabilities may be worse than characterized during her May 2011 VA examination.  Specifically, the Veteran provided testimony at the January 2012 hearing which indicates a progression in symptomatology.  Additionally, the Veteran submitted a June 2012 private treatment record and a February 2014 statement, which indicated she was treated with injections for her right great toe disability.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Board concludes a new VA examination is needed to provide a current picture of the Veteran's service-connected right thumb and right great toe disabilities.   

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include offering her the opportunity to submit additional evidence.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, the Veteran should be afforded an examination by a VA an examiner with sufficient expertise to determine the current degree of severity of her service-connected right thumb and right great toe disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




